895 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles HAYNES, Plaintiff-Appellant,v.Otie JONES, Defendant-Appellee.
No. 89-5737.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1990.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
Charles Haynes, a Tennessee prisoner proceeding pro se, appeals the order of the district court granting summary judgment in favor of defendant and dismissing his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Haynes is an inmate at Tennessee's Brushy Mountain State Penitentiary.  Seeking monetary damages and declaratory relief, Haynes alleged that Warden Otie Jones denied him due process, denied him access to the courts and tampered with his privileged mail.  Haynes also sought appointment of counsel.  The district court granted defendant summary judgment.


4
On appeal, Haynes reasserts the arguments made to the district court and requests that counsel be appointed on the appeal.


5
Upon review, we find no error.


6
Accordingly, we hereby affirm the order of the district court awarding summary judgment in favor of defendant, for the reasons set forth in the district court's memorandum opinion dated May 2, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.  Haynes's request that counsel be appointed is denied.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation